 

Exhibit 10.62

 

HARMAN

[glniotyorfge000001.jpg]

400 Atlantic Street, 15th Floor

Stamford, CT 06901 USA

[glniotyorfge000002.jpg]  +1.203.328.3501

[glniotyorfge000003.jpg]  +1.203.328.3951

 

April 22, 2016

 

Personal & Confidential

 

Dr. Henry Tirri

 

Dear Henry:

 

On behalf of HARMAN International Industries, Incorporated (“HARMAN”), I am
pleased to submit to you an offer for the position of EVP and Chief Technology
Officer.  In this capacity you will report directly to Dinesh Paliwal, Chief
Executive Officer and you will be a member of the HARMAN Executive Committee.
You will be located at our offices in Stamford, Connecticut.  This offer
provides the following:

 

Start Date:  Your start date will be June 1, 2016.

 

Base Salary:  Your annual base salary will be $500,000 payable in accordance
with our corporate payroll schedule.  

 

Bonus:  Beginning with fiscal year 2017, you will be eligible to participate in
the Key Executive Officers Bonus Plan with a target bonus opportunity equal to
75% of your base salary and a 150% maximum. This bonus program is based upon
HARMAN's achievement of its business plan, as well as your achievement of
personal performance goals.

 

Long Term Incentive Program: You will be eligible to participate in HARMAN's
long-term incentive program (“LTI”) at a level commensurate to your position.
The next general grant is expected to be in September 2016.  The value and
vehicle mix of LTI grants are subject to the annual review and approval by the
Compensation & Option Committee (the “Committee”) of the Board of Directors. 
The target value of the September 2016 grant for your role is anticipated to be
$800,000; however the final amount will be determined by the Committee. 
Historically, grants at your level are comprised of, at target, 60%
Performance-Vested RSU’s which vest on the third anniversary of the grant date
based upon achievement of performance targets, and 40% Time-Vested RSU’s which
vest ratably over a three year period; however the final mix will be determined
by the Committee.  Vesting of all awards is contingent upon you being employed
by HARMAN on the vesting date(s).  The LTI grants will be subject to the terms
and conditions of the grant award agreement as approved by the Committee. 

 

[glniotyorfge000004.jpg]

 

--------------------------------------------------------------------------------

 

As an organization, HARMAN has made the decision to add confidentiality,
non-compete and non-solicitation provisions to our Long-Term Incentive
Program.  Therefore, to be eligible to receive grants under the Program, you
will be required to accept the terms of the grant agreement, which includes
provisions for confidentiality, non-compete and non-solicitation.  Additional
information will be provided at the time of the grant outlining the competitors
that have been identified as part of the non-compete agreement.   

 

Relocation Assistance: The position is based in Stamford, Connecticut and you
have committed to moving to the New York City area. To this end, you will be
eligible for relocation assistance as outlined in the HARMAN Relocation Policy.
Before your relocation can be initiated you will be required to sign a
Relocation Payback Agreement. Both the Policy and Payback Agreement will be
provided to you by our relocation vendor upon your acceptance of our offer.

 

Duplicate Lease Payments:  To assist in your transition from the Palo Alto area
to the New York City area, starting at the point in time when you begin
incurring lease expenses in New York City, HARMAN will reimburse you for monthly
lease costs in the amount of $x,xxx.00 for your apartment in Palo Alto through
March 2017.  This reimbursement will be processed through payroll and
reimbursements will be grossed up for tax purposes.

 

Car Allowance:  You will receive a car allowance of $1,500 per month paid in
accordance with our regular payroll schedule.

 

Vacation:  You will be eligible for accrual of four (4) weeks of vacation
annually.

 

Other Benefits:  Additional benefits, as defined by Company policy and governing
plan documents, currently include medical, dental, vision, life insurance, short
and long-term disability insurance, tuition reimbursement, 401(k) Retirement
Savings Plan and all Company-paid holidays.   Eligibility to participate in
these benefits commences as of your date of hire.

 

The Company will, in connection with your employment, withhold from any
compensation and benefits payable to you all federal, state, city and other
taxes as requested by you or that the Company is required to withhold pursuant
to any law or government regulation or ruling.

 

HARMAN is not hereby offering you lifetime employment or employment for a fixed
or implied period of time.  Either you or HARMAN may terminate your employment
at any time, with or without cause or notice.  The at-will nature of your
employment relationship cannot be changed except in a written document signed by
you and me. Except as otherwise set forth above, upon termination of your
employment, HARMAN will have no further obligations to you under this letter
agreement.

 

Any dispute concerning termination of your employment shall be resolved by final
and binding arbitration before a neutral arbitrator.  The arbitrator shall be
selected by mutual agreement or in accordance with the procedures of the
American Arbitration Association and the employment arbitration rules of the
American Arbitration Association shall apply.  Such arbitration shall be
conducted in Stamford, Connecticut or such other location as to which you and
HARMAN agree.  The law of Connecticut, without regard to its choice of law
rules, shall govern any such dispute, and the arbitrator shall not have
authority to vary or alter the terms of this letter.

 

You will be expected to sign the Company’s standard form of Invention and
Secrecy Agreement, which includes non-compete and non-solicitation provisions,
on your start date.  

 

Your acceptance of this offer and subsequent employment at HARMAN will be
conditional upon HARMAN’s receipt of an acceptable background screen report
which must be completed prior to

 

--------------------------------------------------------------------------------

 

your start date.  Please complete and return the attached background
authorization form and credit check form (if applicable) within the next three
(3) business days.

 

Pursuant to the requirements of the Immigration Reform & Control Act of 1986,
all new hires must provide proof of identity and employment eligibility.  You
will be required to provide satisfactory documented evidence of your identity
and eligibility for employment in the United States, in accordance with the
requirements of U.S. law within three (3) business days of your date of hire.

 

You acknowledge and agree that your acceptance of this offer will violate no
agreements or arrangements with other individuals or entities, or duties to your
current employer.  Please sign and return the original of this letter.  You
should retain one copy of this letter for your files.  

 

I look forward to working with you and welcome the contributions you will bring
to this outstanding company.

 

Best regards,

 

[glniotyorfge000005.jpg]

John Stacey
Chief Human Resources Officer
HARMAN International Industries, Incorporated

------------------------------------------------------------------------------------------------------------------------------------

 

I hereby accept your offer of employment and agree to the provisions stated in
this letter.   I acknowledge and agree that this letter constitutes the entire
agreement between HARMAN and me and supersedes all prior verbal or written
agreements, arrangements or understandings pertaining to my offer of
employment.  I understand that I am employed at will and that my employment can
be terminated at any time, with or without cause, at the option of either the
Company or me.

 

I understand that I may be required to submit to a drug and alcohol screen.
Refusal to submit to the drug and alcohol screen, or positive test results for
drugs and/or alcohol, will result in the conditional offer of employment being
withdrawn. 

 

This offer of employment, if not previously accepted by you, will automatically
expire seven (7) days from the date of this letter, although additional time for
consideration of the offer can be made available if you find it necessary.

 

ACCEPTED AND AGREED:

 

 

 

 

 

/s/ Henry Tirri

 

4/30/2016

Henry Tirri

 

Date

 

 